NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 9, 2020 *
                                   Decided April 17, 2020

                                           Before

                              WILLIAM J. BAUER, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

No. 19-1853

UNITED STATES OF AMERICA,                          Appeal from the United States District
      Plaintiff-Appellee,                          Court for the Central District of Illinois.

       v.                                          No. 13-cr-10025

BRANDON S. WILSON,                                 Sara Darrow,
     Defendant-Appellant.                          Chief District Judge.

                                         ORDER

       While on federal supervised release for his unlawful possession of a firearm, the
State of Illinois charged Brandon Wilson with four crimes related to his possession and
manufacturing of methamphetamine. Wilson subsequently pleaded guilty in state court
to one count of possession of methamphetamine-making materials and the court sen-
tenced him to four years in an Illinois prison. Concurrently, the United States petitioned
a federal court to revoke Wilson’s supervised release based on the same set of allegations.



       * We granted the parties’ joint motion to decide this case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the Court. Fed. R. App. P. 34(a)(2).
No. 19-1853                                                                        Page 2

       When Illinois paroled Wilson from its custody, the United States immediately de-
tained him for violating the conditions of his supervised release. Wilson eventually ad-
mitted the government’s allegations and a federal district court revoked his release, sen-
tencing Wilson to two additional years in federal prison. Wilson now appeals that sen-
tence, arguing (1) he did not knowingly and voluntarily waive his right to a revocation
hearing, (2) he did not receive the effective assistance of counsel during his revocation
proceedings, and (3) the district court erred in sentencing him because it did not consider
the relevant statutory factors or provide sufficient reasons for its judgment. We affirm.

        Wilson originally pleaded guilty in federal court to the unlawful possession of a
firearm by a felon. At that time in 2013, Wilson already had at least four felony convic-
tions under Illinois law: two for possession of a controlled substance (2001 and 2007); one
for aggravated fleeing from the police (2007); and one for possession of methampheta-
mine precursors and manufacturing materials (2008). The court sentenced Wilson to
sixty-five months in prison and three years of supervised release. (The court later reduced
Wilson’s prison term to forty-nine months on the government’s motion.)

         During his supervised release, police caught Wilson at home with methampheta-
mine manufacturing materials and precursors, along with approximately one gram of
methamphetamine, more than eleven grams of clonazepam, and some marijuana. A week
later, Illinois charged Wilson with various narcotics crimes. Wilson pleaded guilty to one
count of possession of methamphetamine manufacturing materials and the state court
sentenced him to four years in prison.

       In 2019, Illinois paroled Wilson to federal custody in light of the United States’
outstanding petition to revoke supervised release. The petition alleged four violations of
Wilson’s supervised release corresponding to the four charges from the state case. In the
probation officer’s violation memorandum, the officer notified the parties and the court
that the Sentencing Commission’s policy statement recommended a range of 18–24
months in prison based on Wilson’s criminal history.

       At the revocation hearing, the court asked Wilson whether he had reviewed the
allegations against him and discussed them with counsel. Wilson answered: “Most of it,
Your Honor.” After Wilson and his counsel conferred some more, counsel informed the
court that Wilson wished to clarify that “there was no finished product of methamphet-
amine” seized during the search of his house. Counsel confirmed with the court that Wil-
son’s resulting state conviction was for possession of methamphetamine-manufacturing
No. 19-1853                                                                          Page 3

materials. Wilson then reassured the court that he had enough time to discuss the viola-
tions with his counsel and he was satisfied with the advice he received. Wilson subse-
quently admitted to the four violations and stated that he was not doing so under force
or threat. The court accepted Wilson’s admission and found there was a sufficient factual
basis to support it.

       Turning to the violation memorandum, both the government and defense counsel
apprised the court that they had no objections to it. The court then specifically inquired
the same of Wilson, who responded that he had reviewed the memorandum with his
attorney and had no objections to its contents. The court stated that this was a Grade B
violation with a criminal history category V. Accordingly, the policy-statement range was
18–24 months and the maximum term of imprisonment was 24 months. The parties
agreed with those observations and the court adopted the violation memorandum.

        Both parties declined the district court’s invitation to introduce evidence. Thereaf-
ter, the court entertained arguments regarding the statutory sentencing factors. Wilson
contended that the court should resist the temptation to impose a maximum sentence and
that no further supervised release should be imposed because Wilson deserved a sen-
tence under 24 months. Wilson asserted he already served 24 months in state prison for
the same conduct that led to revocation. Wilson maintained that his mental health disor-
ders and drug addiction interfered with his rehabilitation. He therefore vowed to seek
treatment and achieve sobriety.

       Before announcing its judgment, the court noted that several factors guided its
discretion in considering an appropriate sentence. Specifically, the court explained that
supervised release protects the public from the offender during reintegration into society
and provides the offender with the support needed to start leading a law-abiding life.
The court lamented that Wilson’s supervised release was an “epic failure.”

        The court acknowledged Wilson’s addiction, but stated: “The problem is that the
opportunity to get that help was offered to you by probation and you didn’t take ad-
vantage of it. So it leaves me with … very few options left since we already tried that and
it didn’t work.” Additionally, the court recognized Wilson’s mental health diagnoses, alt-
hough it mentioned “that there doesn’t seem to be any efforts left for probation to make
to assist you in addressing those problems.” The court thought its sentence was necessary
to deter Wilson from committing crime because his previous sentences were not enough.
No. 19-1853                                                                            Page 4

       Summing up, the court said:

              I don’t have really any options left but to give you the maximum
              sentence because that is the only sentence I feel is adequate to
              promote respect for the law, to provide specific deterrence value
              to you, and provide general deterrence … regarding people who
              violate these important conditions of supervised release.

The court added that it hoped Wilson would address his “substance abuse and mental
health issues,” reiterating that he was “going to have to do that on [his] own” because
any additional supervision would be of no help to Wilson given his noncompliance.

       Following its statement of reasons, the court revoked Wilson’s supervision and
ordered his reimprisonment for two years, with no supervision afterwards. Before ad-
journing, Wilson turned down the court’s offer to further elaborate on any of the reasons
for imposing the sentence. This timely appeal followed.

       Wilson contends (1) he did not knowingly and voluntarily waive his right to a
revocation hearing, (2) he did not receive the effective assistance of counsel during his
revocation proceedings, and (3) the district court erred in sentencing him because it did
not consider relevant statutory factors or provide appropriate reasons for its judgment.

        First, Wilson waived his right to challenge the basis for his revocation. He repre-
sented to the court that he had read both the revocation petition and his violation mem-
orandum, reviewing each with counsel in advance of the hearing. The violation memo-
randum walked through the allegations and the consequences of admitting to them, in-
cluding the maximum term of reimprisonment and the policy-statement range. Wilson
did not object to any of this. His lack of objection is all that our precedent requires to find
waiver. See United States v. Nelson, 931 F.3d 588, 591 (7th Cir. 2019) (per curiam). Wilson’s
remark that he had reviewed “most” of the allegations does not alter this outcome be-
cause, when read fairly in context, all Wilson wanted was an opportunity to ask counsel
a fact question. Counsel answered Wilson that his concern was irrelevant to the charged
violation but still noted it for the record.

       Moreover, the district court did not need to advise Wilson of each procedural right
he was waiving by admitting to the petition. See id. We have highlighted before that we
do not require district courts “to address in checklist fashion each procedural right that
[the defendant] … waiv[es] when stipulating that he ha[s] violated his terms of release.”
No. 19-1853                                                                          Page 5
Id. Quite the contrary, “where the record confirms that the defendant had a sufficient
grasp of a particular right or consequence of the waiver that the court may have omitted
from its admonishments, we will sustain the waiver as knowing notwithstanding the gap
in the colloquy.” United States v. Boultinghouse, 784 F.3d 1163, 1172 (7th Cir. 2015). The
totality of the circumstances demonstrate that Wilson’s waiver was knowing and volun-
tary. Consequently, the court did not plainly err, and even if it did, Wilson neither alleges
nor proves that he suffered prejudice as a result.

        Second, Wilson received the effective assistance of counsel. Wilson insists that his
attorney should have argued that Wilson was actually innocent of the felon-in-possession
conviction that led to his original imprisonment. Assuming for the sake of argument that
Wilson had the right to effective assistance of counsel during his revocation proceedings,
his claim was not cognizable in such a setting anyway. See United States v. Flagg, 481 F.3d
946, 950 (7th Cir. 2007) (“The proper method for challenging a conviction and sentence is
through direct appeal or collateral review, not a supervised release revocation proceed-
ing.”). Wilson’s revocation hearing did not provide him with a vehicle to challenge his
underlying conviction and sentence. Hence, we do not reach the merits.

        Third, and finally, the district court appropriately considered the 18 U.S.C.
§ 3553(a) factors relevant to revocation, addressed Wilson’s arguments for a lower term
of reimprisonment, and imposed a sentence that was not plainly unreasonable. See United
States v. Kizeart, 505 F.3d 672, 674–75 (7th Cir. 2007) (describing “plainly unreasonable”
as a “more limited scope of appellate review” in revocations than “unreasonable” is in
sentencings, calling it “the narrowest judicial review of judgments we know”). So long as
the court considers the factors and adequately states its reasons, “we do not … require
[it] to discuss any particular factors in any particular fashion when imposing a sentence
of incarceration ….” United States v. Bloch, 825 F.3d 862, 870 (7th Cir. 2016).

       Here, the court supported its conclusions with undisputed facts, relying heavily
on Wilson’s history and characteristics, in addition to the nature and circumstances of his
newest offense. It underscored that its sentence addressed an independent harm—
namely, Wilson’s violation of his federal supervision—that the state sentence did not
cover. Such a violation is a significant breach of trust and sows disrespect for the law.
Wilson airs many of his other grievances for the first time on appeal and we elect not to
review them. Suffice it to say that Wilson’s sentence fell within the policy-statement range
and we find it a far cry from plainly unreasonable.

       For the reasons stated above, we AFFIRM the judgment of the district court.